Citation Nr: 1008220	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-35 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a respiratory 
disorder, claimed as a residual of exposure to Agent Orange.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1967 to October 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, inter alia, found that new and 
material evidence had been received sufficient to reopen the 
previously denied claim for service connection for a 
respiratory disorder, but denied on the merits the issue of 
entitlement to service connection for a respiratory disorder.

The issue of service connection for a respiratory disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ last denied service connection for a respiratory 
disorder in a January 2002 rating decision.  Although 
notified of the denial, the Veteran did not appeal that 
decision.

2.  Evidence received since the final January 2002 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a respiratory disorder, claimed as a residual 
of exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2009).  

2.  New and material evidence has been received since the 
last prior final denial of the Veteran's service connection 
claim for a respiratory disorder in January 2002.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & West 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Because the Board is granting the Veteran's 
petition to reopen his claim for service connection for a 
respiratory disorder, and directing further development on 
remand, there is no need to discuss at this time whether VA 
has complied with its duties to notify and assist.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error is harmless at this time and will 
not be further discussed.

New and Material Evidence to Reopen the Veteran's Service 
Connection Claim for a Respiratory Disorder

The Veteran maintains that he has a current respiratory 
disorder contracted as a result of exposure to Agent Orange 
or another herbicide agent which occurred during the 
Veteran's service.  See the Veteran's claim of July 2005.

The AOJ denied service connection for a respiratory condition 
as a result of exposure to Agent Orange during the Veteran's 
service in the January 2002 rating decision.  The AOJ 
notified the Veteran of this decision and apprised him of his 
procedural and appellate rights.  The Veteran did not file a 
notice of disagreement (NOD) or a substantive appeal, thus 
not appealing that decision.  Therefore, the January 2002 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1103.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to 
the record since the last time the claim was denied on any 
basis, including a prior denial based on the absence of new 
and material evidence.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  

The Board notes that although the AOJ has adjudicated the 
issue of service connection for a respiratory disorder on the 
merits during the course of this appeal, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the AOJ is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim for service connection 
for a respiratory disorder before proceeding to the merits on 
appeal.  If the Board finds that no new and material evidence 
has been received, that is where the analysis must end, and 
what the AOJ may have determined in that regard is 
irrelevant.

The Veteran filed a claim to reopen his previously denied 
claim for service connection for a respiratory disorder in 
July 2005.  Therefore, the amended regulation for new and 
material evidence applies.  See 66 Fed. Reg. at 45,620, 
indicating to apply the revised version of 38 C.F.R. § 3.156 
to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of the VA] to consider the 
patently incredible to be credible").

In the prior final rating decision of January 2002, the AOJ 
denied the Veteran's claim because there was no competent 
evidence of any respiratory disorder.  

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final rating decision.  In March 2007, the Veteran 
submitted to the AOJ a portion of a Social Security 
Administration (SSA) rating decision which indicated that the 
Veteran's may be receiving SSA disability benefits for a 
respiratory disorder.  Furthermore, the SSA opinion 
referenced two medical examinations.  The first examination 
referenced was a "Residual Physical Functional Capacity 
Assessment," conducted in August 2006, by F. Shrader, M.D., 
and indicated that the Veteran "could not perform his usual 
job duties or minimal physical activities due to his 
shortness of breath that requires the frequent use of 
inhalers and his inability to tolerate extreme cold, heat, 
fumes, odors, dusts, gases, poor ventilation, wetness, and 
humidity."  The SSA decision also referenced a VA pulmonary 
function test conducted in July 2004, which indicated that 
the claimant had low lung volumes due to the Veteran's 
exposure to toxic chemicals during military service in 
Vietnam.

To some extent, the evidence cited in the SSA record is 
contradicted by a VA medical opinion provided in September 
2007.  This opinion, which was provided by the same VA 
physician who had conducted the examination of July 2004 
referenced in the SSA decision, concluded that the SSA 
decision was in error, and that in July 2004 the VA pulmonary 
function test showed "no abnormal physical findings, no 
abnormal pulmonary function study, and no evidence with high 
resolution CT to suggest any interstitial or other disorder 
causing chronic dyspnea."  As such, the VA medical opinion 
contradicts in part the conclusions contained within the SSA 
decision.  However, the SSA decision is also based on the 
assessment conducted on the Veteran by Dr. Shrader, which was 
not acknowledged or addressed in the VA medical opinion.  
Furthermore, the SSA document itself also indicates that the 
SSA may have awarded the Veteran disability benefits for a 
respiratory disorder.  Evidence relating to a current 
respiratory disorder would relate to a previously 
unestablished fact (that the Veteran does currently 
experience a respiratory disorder), and would be both new and 
material within the meaning of 38 C.F.R. § 3.156(a).

As new and material evidence has been received, the claim for 
service connection for a respiratory disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for 
service connection for a respiratory disorder is reopened.  
To this extent, the appeal is granted.  


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for a respiratory disorder, the Board 
finds that additional development of the evidence is 
required.

First, in December 2005, the Veteran provided the AOJ with an 
Authorization and Consent to Release Information to the VA 
(VA Form 21-4142).  In this form, the Veteran stated that he 
was seen at the VA Medical Center in Memphis, Tennessee, in 
1977 and 1978, and also indicated that he has received 
ongoing treatment there.  There is no evidence in the file 
that the AOJ has made any attempt to obtain the records held 
by the VA Medical Center in Memphis Tennessee regarding any 
possible treatment for a respiratory disorder from that time 
period.  

The VA is generally required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(a).  As noted 
above, the VA is required to obtain relevant records held by 
any federal department or agency that the claimant adequately 
identifies and authorizes the VA to obtain.  38 U.S.C.A. § 
5103A(c)(3).  Furthermore, the Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67; Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The VA will end its 
efforts to obtain records from a federal department or agency 
only if the VA concludes that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2).  Examples of such a case include 
when the federal department or agency advises the VA that the 
requested records "do not exist" or the "custodian does 
not have them."  Id. 

The only currently operating VA Medical Center (VAMC) which 
matches the Veteran's description is the VA Medical Center 
Memphis, which is located at 1030 Jefferson Ave., Memphis, 
TN, 38104.  The AOJ must make an attempt to obtain the  
records referenced by the Veteran, if they currently exist.  
If the AOJ concludes that such records do not exist or cannot 
be obtained, such attempt must be documented in the claims 
file.

Second, in June 2009, the Veteran submitted a Social Security 
Administration (SSA) record which indicates that that he may 
be receiving SSA benefits in relation to a respiratory 
disorder.  The SSA record also indicates that the Veteran may 
have undergone pulmonary testing at the SSA to determine his 
eligibility for SSA benefits.  As noted above, the VA is 
required to obtain relevant records held by any federal 
department or agency that the claimant adequately identifies 
and authorizes the VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  
Relevant records for the purpose of § 5103A are those records 
that relate to the injury for which the claimant is seeking 
benefits and have a reasonable possibility of helping to 
substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 
1317, 1321 (Fed. Cir. 2010) citation omitted.  

Although disability determinations by the SSA are not 
controlling on the VA, they are pertinent to the adjudication 
of a claim for VA benefits and the VA has a duty to assist 
the Veteran in gathering these records.  Voerth v. West, 13 
Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  As records regarding an SSA determination regarding 
SSA disability benefits for a respiratory disorder are 
clearly relevant to the Veteran's claim, and complete federal 
SSA records are not on file, such records must be obtained 
before deciding the Veteran's claim for service connection 
for a respiratory disorder.  The AOJ must make an attempt to 
obtain such records, if they currently exist.  If the AOJ 
concludes that such records do not exist or cannot be 
obtained, such attempt must be documented in the claims file.

Third, after the AOJ has obtained all relevant records, a 
more current VA examination and opinion will be necessary.  
Pursuant to 38 U.S.C. § 5103A, the VA's duty to assist 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  The standard 
for requiring a VA medical examination is "an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability."  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  A medical opinion 
must support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In the present instance, the Veteran was provided with a VA 
medical opinion in September 2007.  The VA physician reviewed 
the Veteran's medical history, and the results of a pulmonary 
examination conducted several days prior, and provided an 
opinion regarding the VA tests which had been conducted.  The 
VA physician indicated that the SSA records had made an error 
when referencing the VA medical treatment records; however, 
the VA opinion provided failed to address the findings of the 
SSA examiner from August 2006.  Therefore, based on the 
medical and lay evidence of record, and the Court's decisions 
in McLendon, and Stefl, a current VA medical examination and 
opinion are needed to determine the nature and etiology of 
any respiratory disorder that the Veteran may be 
experiencing, and the opinion should also address all 
positive evidence that the Veteran is currently experiencing 
a respiratory disorder.

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all health 
care providers that have treated, or 
evaluated, him for a respiratory 
disorder since service, and attempt to 
obtain records from each health care 
provider that he identifies who might 
have available records of such 
treatment, if not already in the claims 
file.

	Obtain all available medical records 
from the Veteran's treatment in 1977 
and 1978 from the VA Medical Center in 
Memphis, Tennessee, as well as any 
current VA medical treatment records 
from after April 2007.  If these 
records are unavailable, do not exist, 
or further attempts to obtain them 
would be futile, a negative reply to 
this effect is required and must be 
associated with the claims file.

2.	Request from the SSA records associated 
with the Veteran's claim for service 
connection for a respiratory disorder.  
Request copies of the disability 
determination and all medical records 
considered.  If these records are 
unavailable, do not exist, or further 
attempts to obtain them would be 
futile, a negative reply to this effect 
is required and must be associated with 
the claims file.

3.	Then, after all necessary documents have 
been obtained, arrange for the Veteran to 
undergo a VA medical examination, by an 
appropriate specialist, to determine the 
nature and etiology of any respiratory 
disorder he may be experiencing.  He is 
hereby advised that failure to report for 
his scheduled VA examination, without 
good cause, may have adverse   
consequences on this claim.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be 
made available for review of the 
Veteran's pertinent history.  The 
examiner must make clear in the report 
that such a review was accomplished.

Based on the test results and review of 
the claims file, the examiner should 
indicate whether the Veteran is currently 
experiencing a respiratory disorder, and 
whether it is at least as likely as not 
that any current respiratory disorder is 
the result of his military service - and, 
in particular, due to any exposure to a 
herbicide agent during the Veteran's 
service in Vietnam.  Finally, the 
examiner should comment on the likelihood 
that any current respiratory disorder is 
due to post-service intercurrent causes, 
wholly unrelated to his military service.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as causation, 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and 
discuss why this is not possible or 
feasible. 

4.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

5.	If the claim is not granted to the 
Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


